                             IN THE UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF LOUISIANA

IN RE:                                                            CASE NO. 20-50938
    GLENELLA TERESKA MAMOU                                        JUDGE JOHN W. KOLWE
    1098 CHESS BROUSSARD ROAD
    BREAUX BRIDGE, LA 70517                                       DATE: 04/28/2021

                         Debtor

                              NOTICE OF INTENTION TO PAY CLAIMS AND
                               MOTION TO DISALLOW SECURED CLAIMS

   NOTICE IS HEREBY GIVEN of the intent to pay the claims of creditors named below and in the
amounts and manner, set forth below, subject to provisions of the Plan and other Court Orders and Rule
3010(b), Rules of Bankruptcy Procedure.

    NOTICE TO SECURED CREDITORS:
    If you are a secured creditor and your claim is listed for -0- it indicated that no claim was timely filed
and no evidence of a perfected security interest was sent to the Trustee. Therefore, this notice also
constitutes a Motion to Disallow your claim. Should you wish to object to this action by the Trustee, you
should file a written objection with the Clerk of Bankruptcy Court within thirty (30) days from the mailing
date of this notice with a copy to undersigned. Should you timely file an objection, you will be notified of a
hearing date.

DONALD R FUSELIER                                                                3,850.00      ATTORNEY
A PROFESSIONAL LAW CORPORATION
P O BOX 12994
NEW IBERIA, LA 70562

NAME AND ADDRESS OF CREDITOR                         AMOUNT         %FORGIVE CLASSIFICATION
ACADIANA ACUTE CARE                                     0.00               0.00 UNSECURED
P O BOX 8272                                                                    Not filed
FORT WORTH, TX 76124                                              ACCT: 8250
                                                                  COMM:

ADVANCIAL FEDERAL CREDIT UNION                             0.00            0.00 ADEQUATE PROTECTION
1845 WOODALL RODGERS FWY #1300
DALLAS, TX 75201                                                  ACCT: 8915
                                                                  COMM:

ADVANCIAL FEDERAL CREDIT UNION                       30,000.00             0.00 VEHICLE
1845 WOODALL RODGERS FWY #1300
DALLAS, TX 75201                                  7.00% INT ACCT: 8915
                                                            COMM: 18 GMC SIERRA

ADVANCIAL FEDERAL CREDIT UNION                       23,570.01             0.00 UNSECURED
1845 WOODALL RODGERS FWY #1300
DALLAS, TX 75201                                                  ACCT: 8915
                                                                  COMM: SPLIT CLAIM




              20-50938 - #27 File 04/28/21 Enter 04/28/21 08:26:11 Pg 1 of 7
                       PAGE 2 - CHAPTER 13 CASE NO. 20-50938

NAME AND ADDRESS OF CREDITOR           AMOUNT        %FORGIVE CLASSIFICATION
ASHLEY FUNDING                           20.46            0.00 UNSECURED
% RESURGENT CAPITAL SERVICES
P O BOX 10587                                      ACCT: 3140
GREENVILLE, SC 29603-0587                          COMM:

BROUSSARD IRONWORKS LLC                     0.00            0.00 UNSECURED
406 PICARD ST                                                    Not filed
LAFAYETTE, LA 70508                                ACCT:
                                                   COMM:

CAPITAL ONE                                 0.00            0.00 UNSECURED
P O BOX 71083                                                    Not filed
CHARLOTTE, NC 28272-1083                           ACCT: 0117
                                                   COMM:

CARDIOLOGY SPECIALISTS ACADIANA             0.00            0.00 UNSECURED
P O BOX 81398                                                    Not filed
LAFAYETTE, LA 70598                                ACCT: 1937
                                                   COMM:

CHAPTER HOLDINGS                        3,905.05            0.00 UNSECURED
P O BOX 748
TULLAHOMA, TN 37388                                ACCT:
                                                   COMM: MICHAEL J YOUNG

CHASE AUTO FINANCE                      8,000.00            0.00 VEHICLE
P O BOX 901076
FORT WORTH, TX 76101-2076            7.00% INT ACCT:
                                               COMM: 2015 MUSTANG - FILE T

CONGRESS EMERGENCY GROUP                    0.00            0.00 UNSECURED
P O BOX 650292                                                   Not filed
DALLAS, TX 75265                                   ACCT: 7096
                                                   COMM:

CREDENCE RESOURCE MGMT                      0.00            0.00 UNSECURED
17000 DALLAS PKWY STE 204                                        Not filed
DALLAS, TX 75248                                   ACCT:
                                                   COMM:

DELTA FINANCIAL SERVICES                    0.00            0.00 UNSECURED
P O BOX 52253                                                    Not filed
LAFAYETTE, LA 70505                                ACCT: 8394
                                                   COMM:

DELTA FINANCIAL SERVICES                    0.00            0.00 UNSECURED
P O BOX 52253                                                    Not filed
LAFAYETTE, LA 70505                                ACCT: 8025
                                                   COMM:




          20-50938 - #27 File 04/28/21 Enter 04/28/21 08:26:11 Pg 2 of 7
                         PAGE 3 - CHAPTER 13 CASE NO. 20-50938

NAME AND ADDRESS OF CREDITOR             AMOUNT        %FORGIVE CLASSIFICATION
E TRENT MCCARTHY                            0.00            0.00 NOTICE ONLY
7922 PICARDY AVE
BATON ROUGE, LA 70809                                ACCT:
                                                     COMM:

FMOLHS                                        0.00            0.00 UNSECURED
P O BOX 677963                                                     Not filed
DALLAS, TX 75267                                     ACCT: 3985
                                                     COMM:

GEICO INSURANCE                               0.00            0.00 UNSECURED
ONE GEICO PLAZA                                                    Not filed
BETHESDA, MD 20811                                   ACCT: 4894
                                                     COMM:

I C SYSTEMS INC                               0.00            0.00 UNSECURED
P O BOX 64437                                                      Not filed
ST PAUL, MN 55164-0437                               ACCT: 0002
                                                     COMM:

IBERIA BANK                              35,000.00           0.00 MORTGAGE
P O BOX 52747
LAFAYETTE, LA 70505                    7.00% INT ACCT: 7914
                                                 COMM: 2ND MORT

IBERIA BANK                               4,448.00           0.00 UNSECURED
P O BOX 52747
LAFAYETTE, LA 70505                                  ACCT: 7914
                                                     COMM: SPLIT CLAIM

IBERIA COMPREHENSIVE CLINIC                   0.00            0.00 UNSECURED
806 JEFFERSON TERRACE                                              Not filed
NEW IBERIA, LA 70560                                 ACCT: 7751
                                                     COMM:

INTERNAL REVENUE SERVICE                      0.00           0.00 NOTICE ONLY
P O BOX 7346
PHILADELPHIA, PA 19101-7346                          ACCT:
                                                     COMM:

IRS DISTRICT COUNSEL                          0.00           0.00 NOTICE ONLY
P O BOX 30509
NEW ORLEANS, LA 70190                                ACCT:
                                                     COMM:

J ALBERT GUILLOT DDS                          0.00           0.00 UNSECURED
430 JEFFERSON ST                                                  Not filed
LAFAYETTE, LA 70501                                  ACCT:
                                                     COMM:




          20-50938 - #27 File 04/28/21 Enter 04/28/21 08:26:11 Pg 3 of 7
                          PAGE 4 - CHAPTER 13 CASE NO. 20-50938

NAME AND ADDRESS OF CREDITOR              AMOUNT       %FORGIVE CLASSIFICATION
J WARD HOLLIDAY & ASSOCIATES                 0.00           0.00 NOTICE ONLY
501 ELM STREET
SUITE 200 LB13                                       ACCT:
DALLAS, TX 75202                                     COMM:

LA RECOVERY SERVICES                          0.00           0.00 UNSECURED
1304 BERTRAND DR STE F4                                           Not filed
LAFAYETTE, LA 70506                                  ACCT:
                                                     COMM:

LA RECOVERY SERVICES                          0.00           0.00 UNSECURED
1304 BERTRAND DR STE F4                                           Not filed
LAFAYETTE, LA 70506                                  ACCT:
                                                     COMM:

LA RECOVERY SERVICES                          0.00           0.00 UNSECURED
1304 BERTRAND DR STE F4                                           Not filed
LAFAYETTE, LA 70506                                  ACCT:
                                                     COMM:

LA RECOVERY SERVICES                          0.00           0.00 UNSECURED
1304 BERTRAND DR STE F4                                           Not filed
LAFAYETTE, LA 70506                                  ACCT:
                                                     COMM:

LAFAYETTE GENERAL MEDICAL                     0.00           0.00 UNSECURED
CENTER                                                            Not filed
900 E ST MARY BLVD # 106                             ACCT:
LAFAYETTE, LA 70503                                  COMM:

LAFAYETTE GENERAL MEDICAL                     0.00            0.00 UNSECURED
CENTER                                                             Not filed
900 E ST MARY BLVD # 106                             ACCT: 0002
LAFAYETTE, LA 70503                                  COMM:

MICHAEL YOUNG MD                              0.00           0.00 NOTICE ONLY
626 VEROT SCHOOL RD STE D
LAFAYETTE, LA 70508                                  ACCT:
                                                     COMM:

MIDLAND FUNDING                               0.00            0.00 UNSECURED
2365 NORTHSIDE DR STE 300                                          Not filed
SAN DIEGO, CA 92108                                  ACCT: 8452
                                                     COMM:

MIDLAND FUNDING                               0.00            0.00 UNSECURED
P O BOX 2011                                                       Not filed
WARREN, MI 48090                                     ACCT: 2798
                                                     COMM:




          20-50938 - #27 File 04/28/21 Enter 04/28/21 08:26:11 Pg 4 of 7
                          PAGE 5 - CHAPTER 13 CASE NO. 20-50938

NAME AND ADDRESS OF CREDITOR              AMOUNT        %FORGIVE CLASSIFICATION
MINUTE MED                                   0.00              0.00 UNSECURED
2851 JOHNSTON ST                                                    Not filed
PMB 1807                                              ACCT: 6478
LAFAYETTE, LA 70503                                   COMM:

PETER PICCIONNE JR                             0.00            0.00 NOTICE ONLY
P O BOX 5150
LAFAYETTE, LA 70502                                   ACCT:
                                                      COMM:

PHOENIX FINANCIAL SERVICE                      0.00            0.00 UNSECURED
P O BOX 361450                                                      Not filed
INDIANAPOLIS, IN 46236                                ACCT: 5040
                                                      COMM:

PORTFOLIO RECOVERY                             0.00            0.00 UNSECURED
P O BOX 41067                                                       Not filed
NORFOLK, VA 23541                                     ACCT: 0239
                                                      COMM:

PORTFOLIO RECOVERY                             0.00            0.00 UNSECURED
P O BOX 41067                                                       Not filed
NORFOLK, VA 23541                                     ACCT: 2588
                                                      COMM:

QUANTUM3 GROUP LLC                             0.00            0.00 NOTICE ONLY
P O BOX 788
KIRKLAND, WA 98083-0788                               ACCT:
                                                      COMM:

QUANTUM3 GROUP LLC                         3,046.00            0.00 UNSECURED
P O BOX 2489
KIRKLAND, WA 98083-2489                               ACCT: 2834
                                                      COMM:

QUANTUM3 GROUP LLC                          410.81             0.00 UNSECURED
P O BOX 2489
KIRKLAND, WA 98083-2489                               ACCT: 9900
                                                      COMM:

QUANTUM3 GROUP LLC                             0.00            0.00 NOTICE ONLY
P O BOX 788
KIRKLAND, WA 98083-0788                               ACCT:
                                                      COMM:

RECEIVABLES PERFORMANCE                        0.00            0.00 NOTICE ONLY
20816 44TH AVE W
LYNNWOOD, WA 98036                                    ACCT:
                                                      COMM:




          20-50938 - #27 File 04/28/21 Enter 04/28/21 08:26:11 Pg 5 of 7
                        PAGE 6 - CHAPTER 13 CASE NO. 20-50938

NAME AND ADDRESS OF CREDITOR            AMOUNT        %FORGIVE CLASSIFICATION
RESURGENT CAPITAL                       10,287.76          0.00 UNSECURED
P O BOX 19008
GREENVILLE, SC 29602                                ACCT: 1819
                                                    COMM:

RESURGENT CAPITAL SERVICES                  27.50            0.00 UNSECURED
P O BOX 10587
GREENVILLE, SC 29603-0587                           ACCT: 4910
                                                    COMM:

RICHARD A ROZANSKI                           0.00            0.00 NOTICE ONLY
P O BOX 13199
ALEXANDRIA, LA 71315-3199                           ACCT:
                                                    COMM:

SANTANDER CONSUMER                           0.00            0.00 NOTICE ONLY
P O BOX 961245
FORT WORTH, TX 76161                                ACCT:
                                                    COMM:

SANTANDER CONSUMER                      20,930.76            0.00 UNSECURED
P O BOX 560284
DALLAS, TX 75356-0284                               ACCT: 2853
                                                    COMM:

SN SERVICING CORPORATION                42,396.41            0.00 MORTGAGE ARREARS
323 5TH ST
EUREKA, CA 95501                                    ACCT: 5342
                                                    COMM: PRE ARRS 12/20

SN SERVICING CORPORATION                 1,788.72            0.00 MORTGAGE ARREARS
323 5TH ST
EUREKA, CA 95501                                    ACCT: 5342
                                                    COMM: POST ARRS 01/21

SN SERVICING CORPORATION               293,748.53            0.00 MORTGAGE
323 5TH ST
EUREKA, CA 95501                                    ACCT: 5342
                                                    COMM: CONT 02/21

SPRINT PCS                                   0.00            0.00 UNSECURED
P O BOX 8077                                                      Not filed
LONDON, KY 40742                                    ACCT: 4275
                                                    COMM:

STATE OF LOUISIANA                           0.00            0.00 NOTICE ONLY
DEPT OF REV & TAX
P O BOX 66658                                       ACCT:
BATON ROUGE, LA 70896                               COMM:




          20-50938 - #27 File 04/28/21 Enter 04/28/21 08:26:11 Pg 6 of 7
                               PAGE 7 - CHAPTER 13 CASE NO. 20-50938

NAME AND ADDRESS OF CREDITOR                        AMOUNT         %FORGIVE CLASSIFICATION
STATE OF LOUISIANA                                    105.00              0.00 PRIORITY
DEPT OF REV & TAX                                                              Not In Plan
P O BOX 66658                                                    ACCT: 9302
BATON ROUGE, LA 70896                                            COMM: NOT IN PLAN

SUE T MANN                                                0.00            0.00 NOTICE ONLY
P O BOX 3507
LAFAYETTE, LA 70502                                              ACCT:
                                                                 COMM:

TRANSFINANCIAL                                            0.00            0.00 UNSECURED
7922 PICARDY AVE                                                               Not filed
BATON ROUGE, LA 70809                                            ACCT:
                                                                 COMM:

TRANSFINANCIAL                                            0.00            0.00 UNSECURED
7922 PICARDY AVE                                                               Not filed
BATON ROUGE, LA 70809                                            ACCT:
                                                                 COMM:

UNITED STATES ATTORNEY                                    0.00            0.00 NOTICE ONLY
300 FANNIN ST STE 3201
SHREVEPORT, LA 71101-3068                                        ACCT:
                                                                 COMM:

UNIVERSITY HOSPITAL AND CLINICS                           0.00            0.00 UNSECURED
900 E ST MARY BLVD 106                                                         Not filed
LAFAYETTE, LA 70506                                              ACCT: 9308
                                                                 COMM:

WOMEN'S & CHILDREN'S HOSP                                 0.00            0.00 UNSECURED
P O BOX 402871                                                                 Not filed
ATLANTA, GA 30384-2871                                           ACCT: 6068
                                                                 COMM:


    I herein certify that a copy of this notice was served upon the Debtor, the Debtor attorney of record,
and all creditors affected by this Motion on this date by regular U.S. Mail postage prepaid, at their
addresses as appear in the records hereof.


Date: 04/28/2021                                      /S/ KEITH A. RODRIGUEZ
                                                      KEITH A. RODRIGUEZ, TRUSTEE




             20-50938 - #27 File 04/28/21 Enter 04/28/21 08:26:11 Pg 7 of 7
